UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 12,2011 Harmony Metals, Inc. (Exact name of Registrant as Specified in its Charter) Florida 0-53878 27-1230588 (State or Other Jurisdiction of Incorporation or Organization) (Commission file number) (I.R.S. Employer Identification Number) 6538 Collins Avenue, Suite 476 Miami, Florida 33141 (Address of Principal Executive Offices including Zip Code) (501) 639-1909 (Registrant’s Telephone Number, including Area Code) Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On July 12, 2011, the Company repurchased 1,000,000 shares of common stock of the Company (the “Shares”) issued to Patrick A. Norton for a purchase price in the amount of Three Thousand Dollars ($3,000).As a result thereof, Patrick A. Norton no longer owns any shares of capital stock of the Company.In connection with this transaction, the Company entered into a letter agreement with Patrick A. Norton dated July 12, 2011, which is governed by Florida law.Pursuant thereto, Patrick A. Norton represented and warranted that he had good and valid title to the Shares, free and clear of any liens, claims or encumbrances thereon.The aforementioned letter agreement is attached hereto as Exhibit 10.1 to this report. Item 9.01Exhibits The following Exhibits are filed herein: Exhibits Description Exhibit 10.1 Letter Agreement dated July 12,2011 between Patrick A.Nortonand the registrant - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HARMONY METALS, INC. (Registrant) Dated: July 12, 2011 By:/s/ Olivia G. Ruiz Olivia G. Ruiz Chief Executive Officer, President and Treasurer - 3 - Harmony Metals, Inc. Index to Exhibits Exhibits Description Exhibit 10.1 Letter Agreement dated July 12,2011 between Patrick A. Norton and the registrant - 4 -
